Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 03/12/2018. It is noted, however, that applicant has not filed a certified English copy of the JP2018-044294 application as required by 37 CFR 1.55.

Response to Amendment
Amendments to the claims, filed on 10/22/2020, are accepted and do not introduce new matter. 
Examiner has withdrawn the 112(f) interpretation for the term “vibration generation device” of claim 1 because the claim, as amended, includes sufficient structure in the claim; the structure being “vibration generators”. 
Claims 1-17 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shigekazu (JP 01-246364) in view of Ivri et al (U.S. 2018/0207030). Note: English copy of Shigekazu publication was provided by Applicant. 
Regarding claim 1, Shigekazu teaches an injection device comprising: an injection nozzle injecting (1) an injection agent (2) into a target container (concave part 4a); and a vibration generating device (vibration generation system defined by 6 and 7) vibrating the injection nozzle in a plurality of directions during injection of the injection agent (as disclosed in translation provided by Applicant’s IDS: “vibration generator system 7, vibration transmits through flexible pipe 11 and causes resin 2 to fall from injector 1 onto container 4; the vibration coming from 78 acted upon flexible pipe 11 create vibrations in multiple directions. Even if pipe only vibrates from one side to the other, this is still considered multiple directions, as claimed). However, Shigekazu does not teach the device wherein the vibration generating device has a plurality of vibration generators; and the plurality of vibration generators each vibrate in a different direction.
Ivri teaches a piezoelectric fluid dispenser wherein a vibration generating device (1010) has a plurality of vibration generators (disclosed as oscillators in Par 0063-0064); and the 
Shigekazu and Ivri are analogous to each other, since they both teach devices for controlled dispensing using vibration generators. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shigekazu to incorporate the teachings of Ivri to provide a plurality of vibration generators that vibrate the nozzle in diffident directions in order to be able to emit the fluid in a stream or individual droplets, with angle variations, and in order to emit the fluid to different directions without the need to move device (as disclosed in Pa 0064 of Ivri). This would be beneficial to the device of Shigekazu, since it teaches a device for resin molding for computer chips, which requires great detail of accuracy. 
Note: references made in parenthesis hereafter are referencing Shigekazu, unless otherwise stated. 
Regarding claim 2, Shigekazu and Ivri teach the injection device according to claim 1, wherein the plurality of vibration generators are provided individually at a plurality of places on a lateral surface of the injection nozzle (as seen in the Figs 1A-3B of Ivri, the vibration generators, placed inside 1010, are provided in a plurality of places on a lateral surface of the nozzle 1021).
Regarding claim 3, Shigekazu and Ivri teach the injection device according to claim 1. However, they do not explicitly teach the device wherein frequency of vibration of the injection nozzle is not more than 1000 Hz.
In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Shigekazu discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable frequency for the device to function as desired. Furthermore, Applicant has not disclosed any criticality for having the frequency of the vibration generator to be no more than 1000 Hz. Finally, changes in frequency affect the characteristics of the fluid dispensed by the injection nozzle, i.e. frequency is a result-effective variable; therefore, it would be obvious to try (see MPEP 2141 III) different frequencies to meet any desired dispensing characteristic, based on type of fluid being used and the characteristics of the target container. 
Regarding claim 4, Shigekazu and Ivri teach the injection device according to claim 2. However, Shigekazu does not explicitly teach the device wherein frequency of vibration of the injection nozzle is not more than 1000 Hz.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable vibration frequency for vibration generator (6), including a vibration of no more than 1000 Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Shigekazu discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable frequency for the device to function as desired. Furthermore, Applicant has not disclosed any criticality for having the frequency of the vibration generator to be no more than 1000 Hz. Finally, changes in frequency affect the characteristics of the fluid dispensed by the injection nozzle, i.e. frequency is a result-effective variable; therefore, it would be obvious to try (see MPEP 2141 III) different frequencies to meet any desired dispensing characteristic, based on type of fluid being used and the characteristics of the target container. 
Regarding claim 5, Shigekazu and Ivri teach the injection device according to claim 1, wherein the injection nozzle is movable in vertical and horizontal directions while injecting the injection agent (as disclosed by Shigekazu, the injection nozzle 1 is attached to a flexible pipe 11 and to a vibration generation device 6 and 7; therefore, the nozzle moves, due to vibration, in a vertical and horizontal manner, as the vibrations cause such movements).
Regarding claim 6, Shigekazu and Ivri teach the injection device according to claim 2, wherein the injection nozzle is movable in vertical and horizontal directions while injecting the injection agent (as disclosed by Shigekazu, the injection nozzle 1 is attached to a flexible pipe 11 and to a vibration generation device 6 and 7; therefore, the nozzle moves, due to vibration, in a vertical and horizontal manner, as the vibrations cause such movements).
claim 7, Shigekazu and Ivri teach the injection device according to claim 3, wherein the injection nozzle is movable in vertical and horizontal directions while injecting the injection agent (as disclosed by Shigekazu, the injection nozzle 1 is attached to a flexible pipe 11 and to a vibration generation device 6 and 7; therefore, the nozzle moves, due to vibration, in a vertical and horizontal manner, as the vibrations cause such movements).
Regarding claim 8, Shigekazu and Ivri teach the injection device according to claim 4, wherein the injection nozzle is movable in vertical and horizontal directions while injecting the injection agent (as disclosed by Shigekazu, the injection nozzle 1 is attached to a flexible pipe 11 and to a vibration generation device 6 and 7; therefore, the nozzle moves, due to vibration, in a vertical and horizontal manner, as the vibrations cause such movements).

Regarding claim 17, Shigekazu teaches an injection method wherein when an injection nozzle (1) injects an injection agent (2) into a target container (concave part 4a), the injection nozzle is vibrated in a plurality of directions by a vibration generating device (vibration is caused by vibration generator 6 and 7). However, Shigekazu does not teach the device having a plurality of vibration generators, wherein the plurality of vibration generators each vibrate in a different direction. 
Ivri teaches a piezoelectric fluid dispenser wherein a vibration generating device (1010) has a plurality of vibration generators (disclosed as oscillators in Par 0063-0064); and the plurality of vibration generators each vibrate in a different direction (as disclosed in Par 0063-0064 and in claim 3 of Ivri; the oscillators vibrate in direction 1030 and 1032, see Figs 3a-3b).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shigekazu to incorporate the teachings of Ivri to provide a plurality of vibration generators that vibrate the nozzle in diffident directions in order to be able to emit the fluid in a stream or individual droplets, with angle variations, and in order to emit the fluid to different directions without the need to move device (as disclosed in Pa 0064 of Ivri). This would be beneficial to the device of Shigekazu, since it teaches a device for resin molding for computer chips, which requires great detail of accuracy. 

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shigekazu (JP 01-246364) in view of Ivri et al (U.S. 2018/0207030); further in view of Quan et al (U.S. 2008/0265056). 
Regarding claim 9, Shigekazu and Ivri teach the injection device according to claim 1. However, Shigekazu does not teach the device wherein the injection nozzle includes a plurality of nozzles provided side by side.
Quan teaches an ultrasonic spray device, i.e. vibrating nozzle; wherein a plurality of nozzles are placed in parallel, i.e. side by side; wherein vibrating nozzles 14 in parallel allow for multiple lanes of product coating (paragraph 0058).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shigekazu to incorporate the 
Regarding claim 10, Shigekazu and Ivri teach the injection device according to claim 2. However, Shigekazu does not teach the device wherein the injection nozzle includes a plurality of nozzles provided side by side.
Quan teaches an ultrasonic spray device, i.e. vibrating nozzle; wherein a plurality of nozzles are placed in parallel, i.e. side by side; wherein vibrating nozzles 14 in parallel allow for multiple lanes of product coating (paragraph 0058).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shigekazu to incorporate the teachings of Quan to provide multiple nozzles side by side in order to deliver resin to multiple containers simultaneously, as disclosed by Quan in paragraphs 0041 and 0058.
Regarding claim 11, Shigekazu and Ivri teach the injection device according to claim 3. However, Shigekazu does not teach the device wherein the injection nozzle includes a plurality of nozzles provided side by side.
Quan teaches an ultrasonic spray device, i.e. vibrating nozzle; wherein a plurality of nozzles are placed in parallel, i.e. side by side; wherein vibrating nozzles 14 in parallel allow for multiple lanes of product coating (paragraph 0058).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shigekazu to incorporate the teachings of Quan to provide multiple nozzles side by side in order to deliver resin to multiple containers simultaneously, as disclosed by Quan in paragraphs 0041 and 0058.
claim 12, Shigekazu and Ivri teach the injection device according to claim 4. However, Shigekazu does not teach the device wherein the injection nozzle includes a plurality of nozzles provided side by side.
Quan teaches an ultrasonic spray device, i.e. vibrating nozzle; wherein a plurality of nozzles are placed in parallel, i.e. side by side; wherein vibrating nozzles 14 in parallel allow for multiple lanes of product coating (paragraph 0058).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shigekazu to incorporate the teachings of Quan to provide multiple nozzles side by side in order to deliver resin to multiple containers simultaneously, as disclosed by Quan in paragraphs 0041 and 0058.
Regarding claim 13, Shigekazu and Ivri teach the injection device according to claim 5. However, Shigekazu does not teach the device wherein the injection nozzle includes a plurality of nozzles provided side by side.
Quan teaches an ultrasonic spray device, i.e. vibrating nozzle; wherein a plurality of nozzles are placed in parallel, i.e. side by side; wherein vibrating nozzles 14 in parallel allow for multiple lanes of product coating (paragraph 0058).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shigekazu to incorporate the teachings of Quan to provide multiple nozzles side by side in order to deliver resin to multiple containers simultaneously, as disclosed by Quan in paragraphs 0041 and 0058.
claim 14, Shigekazu and Ivri teach the injection device according to claim 6. However, Shigekazu does not teach the device wherein the injection nozzle includes a plurality of nozzles provided side by side.
Quan teaches an ultrasonic spray device, i.e. vibrating nozzle; wherein a plurality of nozzles are placed in parallel, i.e. side by side; wherein vibrating nozzles 14 in parallel allow for multiple lanes of product coating (paragraph 0058).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shigekazu to incorporate the teachings of Quan to provide multiple nozzles side by side in order to deliver resin to multiple containers simultaneously, as disclosed by Quan in paragraphs 0041 and 0058.
Regarding claim 15, Shigekazu and Ivri teach the injection device according to claim 7. However, Shigekazu does not teach the device wherein the injection nozzle includes a plurality of nozzles provided side by side.
Quan teaches an ultrasonic spray device, i.e. vibrating nozzle; wherein a plurality of nozzles are placed in parallel, i.e. side by side; wherein vibrating nozzles 14 in parallel allow for multiple lanes of product coating (paragraph 0058).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shigekazu to incorporate the teachings of Quan to provide multiple nozzles side by side in order to deliver resin to multiple containers simultaneously, as disclosed by Quan in paragraphs 0041 and 0058.
claim 16, Shigekazu and Ivri teach the injection device according to claim 8. However, Shigekazu does not teach the device wherein the injection nozzle includes a plurality of nozzles provided side by side.
Quan teaches an ultrasonic spray device, i.e. vibrating nozzle; wherein a plurality of nozzles are placed in parallel, i.e. side by side; wherein vibrating nozzles 14 in parallel allow for multiple lanes of product coating (paragraph 0058).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shigekazu to incorporate the teachings of Quan to provide multiple nozzles side by side in order to deliver resin to multiple containers simultaneously, as disclosed by Quan in paragraphs 0041 and 0058.

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 10/22/2020 have resulted in the new grounds of rejection found above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
	/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752